Rourke received the injuries resulting in his death while he was engaged at work for a Massachusetts employer in Connecticut. The contract of employment between him and his employer was entered into in New York. In the latter State, as in this, workmen's compensation legislation was then in force creating rights and obligations arising out of *Page 370 
contracts of employment which were contractual in their nature and capable of extra-territorial operation.Matter of Post v. Burger  Gohlke, 216 N. y. 544, 554,111 N.E. 351.
The question here at issue is whether or not the Superior Court acted properly in confirming an award, made under Connecticut law, to the claimant as a total dependent of the deceased. The commissioner's finding of dependency is not contested. The appellants' sole attack upon the award arises out of the fact that it was made by application of the Connecticut law. Their claim is that the New York statute governs the situation and determines the rights of the parties.
The argument made in support of this claim is based upon the assumption that the contract of employment made in New York was a general one, having no reference to services to be rendered in Connecticut, and not made in contemplation of such services. Such, however, is not the situation presented upon the record. Although the contract under which Rourke was working when he was injured was made in New York, it was one made with specific reference to the rendition of services in Connecticut. It was made subsequent to the time of his original employment by the employer defendant, and while he was engaged in work thereunder. While so engaged he was approached by his employer's superintendent, who spoke to him of the Waterbury job, and made him a proposition that he go there to work upon it, if he was so minded. This proposition stated the terms upon which he would be employed if he went, and they differed from those under which he was then employed. Rourke was thus given the option to go or to refuse to go. He accepted the proposition made to him, and thereupon and under the arrangement thus made went to Waterbury. Here was a substitution of a new contract for the old. American Radiator Co. v. *Page 371 Rogge, 86 N.J.L. 436, 437, 92 A. 85, 94 id. 85. This substituted contract was the one under which he was working when injured, and it was made with distinct and sole reference to a Connecticut employment. As such, it had incorporated in it, automatically, the provisions for compensation in the case of injuries prescribed by our law. Douthwright v. Champlin, 91 Conn. 524,527, 100 A. 97.
The rule thus invoked (although perhaps limited in its practical application), to wit, that a Connecticut employment which is the specific and sole subject of the contract of employment, wherever made, comes within the operation of the Connecticut law governing the payment of compensation in cases of personal injury arising therefrom, appears to be one better calculated than any other to make for uniformity of treatment, both as between those engaged upon a given work and as between persons employed in Connecticut work generally, for simplicity and convenience in remedial proceedings, and for the preservation to Connecticut citizens of the benefits which it has seen fit to prescribe for the protection of Connecticut workmen.
   There is no error.
In this opinion the other judges concurred, except WHEELER, J., who dissented.